NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN MATIAS-RAMIREZ, AKA Juan                    No.   14-72290
Macias Ramirez,
                                                 Agency No. A079-155-445
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Juan Matias-Ramirez, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzlaes, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Matias-Ramirez suffered in Guatemala did not rise to the level of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (persecution is “an extreme

concept that does not include every sort of treatment our society regards as

offensive” (internal quotation marks and citations omitted)); see also Zehatye, 453

F.3d at 1186 (“mere economic disadvantage alone, does not rise to the level of

persecution” (citation and internal quotation marks omitted)). Substantial evidence

also supports the agency’s determination that Matias-Ramirez failed to establish a

well-founded fear of future persecution in Guatemala. See Halim v. Holder, 590

F.3d 971, 977 (9th Cir. 2009) (petitioner failed to make a compelling showing of

the requisite objective component of a well-founded fear of persecution); Wakkary

v. Holder, 558 F.3d 1049, 1061 (9th Cir. 2009) (record did not compel a finding of

a pattern or practice of persecution). Thus, Matias-Ramirez’s asylum claim fails.

      In this case, because Matias-Ramirez failed to establish eligibility for

asylum, he failed to establish eligibility for withholding of removal. See Zehatye,

                                          2                                      14-72290
453 F.3d at 1190. Thus, Matias-Ramirez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Matias-Ramirez failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Matias-Ramirez’s contention that the agency failed to consider his claim that

he belonged to the social group of “Mam indigenous Guatemalans” is unsupported

by the record.

      PETITION FOR REVIEW DENIED.




                                         3                                   14-72290